 



EXHIBIT 10.P
AMENDMENT NO. 1 TO THE
EL PASO CORPORATION
2005 COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
     WHEREAS, El Paso Corporation (the “Company”) maintains the El Paso
Corporation 2005 Compensation Plan for Non-Employee Directors, effective as of
May 26, 2005 (the “Plan”);
     WHEREAS, pursuant to Section 10.7 of the Plan, the Board of Directors or
the “Management Committee” (as defined in the Plan) may from time to time make
such amendments to the Plan as either of them may deem proper and in the best
interests of the Company;
     WHEREAS, the Company desires to clarify Section 4.2 of the Plan to reflect
the intent of the Board of Directors and the Compensation Committee with respect
to adjustments in the number of authorized shares under the Plan.
     NOW THEREFORE, the following amendment shall be made to the Plan:
     Section 4.2 shall be deleted in its entirety and replaced with the
following:
     “4.2 Adjustments to Number of Shares
              In the event of a recapitalization, stock split, stock dividend,
exchange of shares, merger, reorganization, change in corporate structure or
shares of the Company or similar event, the Board, upon recommendation of the
Management Committee, shall make such adjustments, if any, as it determines are
appropriate and equitable to (i) the number of shares authorized for issuance
under the Plan and (ii) the number of shares allocated under the Common Stock
Deferral (as defined in Section 6.2). Any such adjustment shall be final,
binding and conclusive on all persons claiming any right or interest under the
Plan.”
     IN WITNESS WHEREOF, this amendment has been executed by the undersigned,
thereunto duly authorized, effective as of October 26, 2006.

                          EL PASO CORPORATION    
 
               
 
      By:   /s/ Susan B. Ortenstone    
 
                        Susan B. Ortenstone             Its Senior Vice
President, Human Resources             and Administration    
 
                ATTEST:            
 
               
By:
  /s/ David L. Siddall
 
           
 
  Corporate Secretary            

 